FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEPHEN YAGMAN,                                  No. 15-56318

              Petitioner-Appellant,              D.C. No. 2:10-cv-05860-SVW

 v.
                                                 MEMORANDUM*
ERWIN MEINBERG,

              Respondent-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Stephen Yagman appeals pro se from the district court’s judgment and

challenges the denial of his motion for attorney’s fees under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, and motions for sanctions. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Even if, as Yagman contends, the district court erred by dismissing his

motions for attorney’s fees and for sanctions as moot, we need not remand for

further proceedings because his motions fail on their merits. See Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008) (we may affirm on any ground

supported by the record).

      Yagman contends he is a prevailing party under the EAJA because his

habeas petition resulted in the Bureau of Prisons vacating the challenged

disciplinary hearing. This action, however, was voluntarily undertaken by the

Bureau of Prisons and the habeas petition was ultimately dismissed as moot.

Accordingly, Yagman is not a prevailing party for purposes of the EAJA. See

Buckhannon Bd. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 604-05

(2001); see also Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt.,

589 F.3d 1027, 1031 (9th Cir. 2009) (“To receive what one sought is not enough to

prevail: the court must require one’s opponent to give it.”).

      Yagman next contends that the Respondent’s argument, made in opposition

to his motion for attorney’s fees, that Yagman’s habeas petition is not a “civil

action” for purposes of the EAJA is sanctionable under either 28 U.S.C. § 1927,

Rule of Civil Procedure 11, or the court’s inherent authority. We disagree. The

record demonstrates that this argument was not frivolous, vexatious, or otherwise


                                           2                                    15-56318
brought in bad faith.

      In light of this disposition, Yagman’s request for costs on appeal, set forth in

his opening brief, is denied. Yagman’s request for sanctions to be imposed against

appellee on appeal, set forth in his reply brief, is denied.

      AFFIRMED.




                                            3                                  15-56318